1111111111111.1111181111111




 r

                                                                                           FILED
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                                  NOV 3 0 20C9
                                                                                      Clerk, u.s. District and
                                                                                        Bankruptcy Courts
 ANOKI PINON SULTAN,

         Plaintiff,
                 v.                                         Civil Action No.       09 2273
 BUSINESS BUREAU,

         Defendant.




                                   MEMORANDUM OPINION

       This matter comes before the Court on consideration of plaintiffs application to proceed in

forma pauperis and pro se complaint. For the reasons explained below, the Court will grant the

application and will dismiss the complaint.

       The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by pro

se litigants are held to less stringent standards than those applied to formal pleadings drafted by

lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however, must

comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the



                                                  -1-



                                                                                                             3
.

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       As drafted, the Count cannot discern plaintiffs claim or claims. Amidst the pleading's

many biblical references, the Court cannot discern plaintiffs claim or claims against the named

defendant. In addition, the complaint neither states a basis for this Court's jurisdiction nor

includes a short and plain statement showing her entitlement to relief. For these reasons, the

complaint will be dismissed for its failure to comply with Rule 8(a). An Order consistent with

this Memorandum Opinion is issued separately.




                                                  rf±~.~
                                              United States District Judge




                                                 -2-